Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This application is a continuation-in-part (“CIP”) application of U. S. Patent Application #15690171, filed 08/29/2017, now U.S. Patent #10776870.  U. S. Patent Application #15690171 is a continuation of PCT/US2015/018739, filed 03/04/2015. U. S. Patent Application #15690171 is a continuation in part of U. S. Patent Application # 13570930, filed 08/09/2012.  In addition, U. S. Patent Application #17160046, filed 01/27/2021 is a continuation in part of U. S. Patent Application #16987075 , filed on 08/06/2020.  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  


This Office Action is in response to an Election/Restriction entered January 19, 2022 for the patent application 16/987,075.

Election/Restrictions

Applicant’s election of Group II, (Claims 2 - 3) in the reply filed on January 19, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on November 28, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Status of Claims

Claims 1 - 3 are pending in the application.
Claim 1 (non-elected claims) is withdrawn from consideration.
Claims 2 - 3 are examined below.


Response to Arguments

Applicant’s arguments filed January 19, 2022 with respect to claims 1 – 3 have been fully considered but are moot in view of the new ground(s) of rejections. 

A review of the claims and updated search necessitated the rejections below. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 2 – 3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   



The Examiner has identified method Claim 2 as the claim that represents the claimed invention for analysis.  Claim 2 recites the limitations of:

( A ) calculating, using a processor, relevant inputs for independent variables to be used in the electronic market estimation, wherein the independent variables comprise an overnight (ON) benchmark rate denoted by xo, a monthly US Consumer Price Index (CPI) for all urban consumers (all items in US city average) denoted by x1, and an interest rate spread defined as the difference between a daily US 90-day commercial paper (AA Financial) and a three-month T-Bill denoted by x2; 
( B ) storing, in a memory module, the relevant inputs previously calculated and updating them in real-time as the data is published on the Federal Reserve Economic Data (FRED); 
( C ) retrieving the calculated inputs from the memory module in real-time using a cloud-based application for subsequent calculation of an indicative term structure estimate; 
( D ) estimating, by means of the processor, a dynamic way to generate an indicative term structure, using the following non-linear pricing equation:
Y = Bo + Bix + € 				(2)
calculating, using a processor, the dependent variable, a 90-day benchmark rate for a predetermined time period through an iterative process involving the previously calculated relative inputs;
sending securely the 30-day benchmark rate and 90-day benchmark rate via a cloud communications network to a plurality of target network devices to provide electronic information as an indication of how qualified institutions have agreed to participate in establishing, conducting business, and 

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human (fundamental financial practices of calculating interest rates and executing trades for lending money) activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 2 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 2 are just applying generic computer components to the recited abstract limitations.  

Therefore, the above-mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “storing” and “sending” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).



Claim 2, limitation ( A ) and ( D ) above in Applicant’s specification para [0070], which discloses “As noted herein, the communication network of the invention should be a cloud communications network with the server network device being a cloud server network device with one or more processors from plural network devices for communication with one or more processors or computers located at the qualified institutions. This allows the cloud server device to calculate in real-time a market term estimate for certain time periods to create a calculated set of market term estimates using less bandwidth and less processing cycles on the cloud communications network than on a non-cloud communications network. By "real time," what is meant that the market term estimate calculation module calculates and transmits the one or more market term estimates to the institutions within 1 to 2 minutes after receipt of the data by the data collection module.“.  

Also, claim 2, limitation ( B ) and ( C ) above in Applicant’s specification para [0127], which discloses “FIG. 1 illustrates computer system 100, which may comprise computer processor 110 having one or more central processing units, and non-transient memory 120 for storing data and software. Computer system 100 is configured to carry out the steps encoded in software instructions for manipulating the data received from the institutions over the lines of communication, for calculating the market estimate(s) from such data and for storing the initially received and calculated data in memory 120. The computer system may further comprise transient memory, for example, RAM, for processing the data and instructions, and peripherals such as displays, printers, keyboards, mice, and interface devices known to those in the computer arts. Memory 120 can be an internal or external database. If desired, one or more computers and storage systems can be used to assist the server device in implementing the overall
processing and operation of the computer system 100.“. 

Also, claim 2, limitation ( C ) and ( D ) above in Applicant’s specification para [0070], which discloses “As noted herein, the communication network of the invention should be a cloud communications network with the server network device being a cloud server network device with one or more processors from plural network devices for communication with one or more processors or computers located at the qualified institutions. This allows the cloud server device to calculate in real-time a market term estimate for certain time periods to create a calculated set of market term estimates using less bandwidth and less processing cycles on the cloud communications network than on a non-cloud communications network. By "real time," what is meant that the market term estimate calculation module calculates and transmits the one or more market term estimates to the institutions within 1 to 2 minutes after receipt of the data by the data collection module “.  

Also, claim 2, limitation ( D ) above in Applicant’s specification para [0106], which discloses “presenting and displaying the securely sent set of compiled calculated market term estimates on computer displays of the qualified institutions for viewing and determining how to conduct business or transactions, wherein the displayed estimates improve the functioning and performance of the server network devices by providing the estimates resident for immediate use by the qualified institutions, wherein the plurality of qualified institutions have agreed to be obligated to conduct all business and make all transactions based on the calculated set of market term estimates calculated on, sent from the application on the server network device, and viewed on the computer displays, wherein the qualified institutions conduct business by requiring some institutions to offer amounts of funds at higher rates above the market term estimates, requiring other institutions to borrow amounts of funds at lower rates below the market 

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claim 2 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claim 2 is not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  
Dependent Claims

Dependent claim 3 is also rejected under 35 U.S.C. 101.  Dependent claim 3 is further define the abstract idea or further define the extra-solution activities that are present in 
As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 2 – 3 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being obvious over Ananth Madhavan et al.  (Pub. # US 2003/0233306 A1 – herein referred to as Madhavan) in view of Mukesh Chatter et al. (Pub. # US 2009/0030829 A1 – herein referred to as Chatter).

Re: Claim 2, Madhavan discloses a computer-implemented method for electronic market estimation of an indicative term structure for an interest rate benchmark with market-based measures on a cloud communications network, the method comprising:
calculating, using a processor, relevant inputs for independent variables to be used in the 5electronic market estimation, wherein the independent variables comprise an overnight (ON) benchmark rate denoted by xo, a monthly US Consumer Price Index (CPI) for all urban consumers (all items in US city average) denoted by x1, and an interest rate spread defined as the difference between a daily US 90-day commercial paper (AA Financial) and a three-month T-Bill denoted by x2; 10storing, in a memory module, the relevant inputs previously calculated and updating them in real-time as the data is published on the Federal Reserve Economic Data (FRED) (Madhavan, [0020], [0035] -  According to this method, at step 201 the customer specifications are retrieved. For example, a customer may wish to sell 1 million shares of security XYZ. At step 202, the customer specifies (and inputs) a value for the risk aversion parameter (RAP). If no value is retrieved, the program sets the default value to 0.4. At step 203, the customer specifies the optimal trade time horizon, e.g., selling 1 million shares of XYZ security over 7 days. At step 204, the program retrieves market parameters, e.g., security master information (i.e., ticker symbol, exchange)
closing price, volatility, and trading volume. At step 205, the program calculates estimations for the customer's set of parameters and system inputs based on the most recent market data. At step 206, the results are displayed to the customer as a table of expected costs and standard deviation of costs for different RAP values. At step 207, the customer selects a pair of values (EC and SD) from the table that are most appropriate in the particular case, and a value of RAP corresponding to the chosen pair of values. At step 208, the customer inputs the new RAP value (while maintaining the other parameters) to see a new set of expected cost and cost standard deviation. This establishes a range of 
retrieving the calculated inputs from the memory module in real-time using a cloud-based application for subsequent calculation of an indicative term structure estimate (Madhavan, [0071] - The user selects all parameters according to the trader's order specifications and any reasonable value of RAP. By default, 0.4 is used as the value for RAP. In most cases, this particular value suggests a moderately aggressive strategy, which is typically appropriate for an initial run. The user then selects the "Calculate" command, e.g., by clicking on a "calculate" button on the user interface. The software program will display ACE estimates for the user's set of parameters and system inputs based on the most recent (e.g. real time) market data.).
However, Madhavan does not expressly disclose:  
estimating, by means of the processor, a dynamic way to generate an indicative term 15structure, using the following non-linear pricing equation:
 calculating, using a processor, the dependent variable,  
    PNG
    media_image1.png
    20
    511
    media_image1.png
    Greyscale
 a 90-day benchmark rate for a predetermined time period through an iterative process involving the previously calculated relative inputs;
20sending securely the 30-day benchmark rate and 90-day benchmark rate via a cloud communications network to a plurality of target network devices to provide electronic information as an indication of how qualified institutions have agreed to participate in establishing, conducting business, and processing transactions based on the calculated 30-day and 90-day benchmark rate.
In a similar field of endeavor, Chatter discloses:
estimating, by means of the processor, a dynamic way to generate an indicative term 15structure, using the following non-linear pricing equation:
 calculating, using a processor, the dependent variable,  
    PNG
    media_image1.png
    20
    511
    media_image1.png
    Greyscale
 a 90-day benchmark rate for a predetermined time period through an iterative process involving the previously calculated relative inputs (Chatter, [0344] - Profit targets specified by the bank are a function of the blended average spread between lending rate (or a specified number of points above a benchmark rate) and interest paid on deposits. Profit "P" can be defined as a function of A(rL-r A), where A is the amount deposited, rA  is the interest rate that the bank pays to the consumer, and rL is the interest rate the bank earns by lending or investing the same amount of money. This profit target can be configured by the seller over a pre-specified time interval. Thus, for each CD product, the bank configures deposit tar­ gets. For each deposit target the following factors are involved:);
20sending securely the 30-day benchmark rate and 90-day benchmark rate via a cloud communications network to a plurality of target network devices to provide electronic information as an indication of how qualified institutions have agreed to participate in establishing, conducting business, and processing transactions based on the calculated 30-day and 90-day benchmark rate (Chatter, [0102] -  Profit targets determined annually, quarterly, monthly, weekly, daily, and/or any and all combinations of these and others. The retailer selling TVs could target a profit of $100 kin Ql, $60 kin Q2 etc., as examples. For the bank, the profit may be a function of the spread between the lending rate (or some other benchmark rate) for the funds and the cost of acquiring the funds (interest paid+ other costs). It is clear that the profit and revenue 
Therefore, in light of the teachings of Chatter, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Madhavan, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by automatically optimizing the seller's pricing strategy in real time and in a dynamic market.

Re: Claim 3, Madhavan discloses a computer-implemented method according to claim 2,
wherein the predetermined time period is 30-days (Madhavan, [0037], [0063] - The trading horizon is first divided into a number or time periods of equal duration. For example, in of bins, the U.S. market, ACE considers thirteen bins of 30 minute duration per trading day. However, any number of bins of any duration may be used so long as the bin parameters are appropriately configured for the chosen duration. The trading horizon may consist of several trading days, with an arbitrary starting bin in the first da y and ending bin in the last day. The trade order is defined by its trading horizon, trade side (buy or sell), size and trading strategy (sequence  of share quantities per bin for a given trading horizon). Trading of all share quantities specified for each bin is assumed to be completed within the respective bin.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696